There is one proposition, the basic one in this controversy, about which we are agreed — every member of this court, every member of the Appellate Division, and the judge at Special Term — and that is, that the statute under which the Albany penitentiary commission have undertaken to remove plaintiff is absolutely void. All agree that it offends against the Constitution of this state, and some assert in more than one respect. Hence the legislature had not any power to pass it, and — although they did in form enact it — as the Constitution prohibits it, the result is precisely as if the act was not passed. It accomplishes *Page 511 
nothing. While pretending to confer authority it in fact confers none whatever. It neither authorizes action, nor can it protect one who attempts to act under it.
The majority opinion — which sustains the decisions below, in a mandamus proceeding, in compelling the county treasurer to pay plaintiff his salary as superintendent of the Albany penitentiary — concedes that the action of the commission in notifying plaintiff that on March 1, 1903, they would remove him from office, and put the sheriff of the county in possession, as the statute was intended to authorize, does not affect plaintiff's right to the salary so long as he was actually in office after that date. Why? Because the statute purporting to authorize the action of the commission is void, and, therefore, without support, and the situation is precisely the same as if nothing had been done.
Notwithstanding the invalidity of the statute, the Albany penitentiary commission proposed to oust plaintiff. This is demonstrated first, by their attempt to remove plaintiff, and put the sheriff in possession; second, by the fact that after an adjudication by both Special Term and Appellate Division that the statute is wholly void, and confers no authority whatever upon the commission, they have appealed to this court urging that — no matter if they were proceeding under a void statute — equity could not check them; third, by their demurrer to the complaint, by which they necessarily admit the allegations of the complaint that it is their purpose without authority of law, and in violation of law, to deprive Corscadden of the honor of his position, the salary of his office, and a home and support for himself and his family for a fixed term of years.
The question about which we differ is whether a court of equity is powerless to prevent this wrong. No one but the Albany penitentiary commission and their counsel pretends that it ought not be prevented. Certainly no judge who has heard the case has been willing to make any such assertion. But some of them do
say that — although this Albany penitentiary commission has not any authority whatever to put *Page 512 
Corscadden out of office, and the sheriff in — a survey of the authorities seems to indicate that equity is powerless to prevent the wrong which, if once done, is without adequate remedy at law.
No situation precisely like this has ever before been presented to the courts of this state, and hence it is the first time that equity has had a chance to assert her power. A situation analogous in most respects to the one presented by this record was before the court in Rathbone v. Wirth (150 N.Y. 459). An unconstitutional statute purported to authorize the appointment of officials and a suit in equity was brought to restrain action by municipal officers under that statute. The suit in that case, however, was brought by a taxpayer, instead of by a person directly interested. Otherwise, it will be observed, that the situations are, in all material respects, analogous. It was objected in that case at Special Term that a taxpayer could not maintain such an action, and while the court conceded that a taxpayer could not have maintained such an action prior to the taxpayer's statute of 1872 as amended in 1881, it was held that since the latter amendment a taxpayer could maintain it. And the judgment declared the statute void, and restrained the municipal authorities from acting under it, and the judgment was finally sustained in this court.
That case is authority for the proposition that if some Albanian, as taxpayer, had brought this action, he could have maintained it. This plaintiff's interest is even greater than that of a taxpayer, and equity should afford relief to him as it would to a taxpayer. And it should be diligent in discovering the way to do it, inasmuch as the ends of justice would be attained by such a result. Indeed, justice to this plaintiff can only be attained by affirming the judgment in this action. We are commanded to assume from the pleadings that plaintiff has no adequate remedy at law, and such is the fact. In such case equity seeks to lend its aid, and will only be deterred from it when the result either violates some established principle of equity or will create a bad precedent.
We now come to the point of division in this court, as to *Page 513 
which, I think, the court below took the broader and sounder view. The majority of this court say — and cite a wealth of authority in support of it — that equity will not lend its aid to try the title to office; that election contests and disputes relating to the title to office belong to the courts of law. More authorities might have been cited in the same direction, but none whatever need have been. Such is the law of this state, as all agree.
Those cases, however, and the principle established by them, have no application to this case. It is not pretended that any one of them presents a situation like the case before us. They relate to contests between rival claimants for the same office. This case, however, does not involve the title to office in any such sense. Plaintiff is in office and entitled to draw his salary, as the majority opinion asserts, not only because he is in possession of the office, but also because he has the right to it. There is no claimant contesting the office with him, no man possessed of even a shadow of a claim of right to that office. And so we held in affirming the mandamus proceeding requiring the county treasurer to pay plaintiff's salary. And that being so, how can it be said that the title to office is involved? If there was a claimant to this office, having some sembalance of authority for his claim, then these authorities would apply; but, as we have seen, there is no such claimant. Instead, there are certain commissioners of the Albany penitentiary who — as we must assume from the demurrer to this complaint — attempted to oust plaintiff from his office without authority of law. That which they have undertaken to do, and, as we must assume, will do — notwithstanding the unanimous agreement of all the judges in all the courts in which this case has been, that they have no authority for it — is to oust plaintiff from his residence, deprive his family of support promised him under lawful authority, and take away from him his salary. The situation is precisely as it would be if the board of supervisors should by resolution declare the office vacant, appoint a successor, and then proceed in a body to the penitentiary to eject the *Page 514 
incumbent by force and install him whom they had chosen as his successor. The Albany penitentiary commission have no more authority to do it than would the board of supervisors have, for, as we have seen, their so-called authority is void, and, therefore, they have no authority whatever, and hence equity should interfere, inasmuch as plaintiff has no adequate remedy at law, as we must assume under this complaint and the demurrer thereto, and as is the fact.
Assuming, however, for the purpose of the argument only, that equity will treat this void statute with such respect as to refuse to affirm a judgment of a court of equity founded on the invalidity of the statute until a court of law has declared it void — then we should affirm, because, as a court of law, and in the mandamus proceeding, we have declared this statute to be void. We have decided in a common-law proceeding that this statute is null and void, and hence that under it there can never be developed even the shadow of a claim of title to the office held by this plaintiff. Can we justify a decision handed down on the same day, but on the equity side of the court, holding that plaintiff's title to office is involved by reason of such void statute?
The judgments of the courts below, in the rendition of which they have been unanimous, should be affirmed.
In first case, BARTLETT, MARTIN and VANN, JJ., and PARKER, Ch. J., O'BRIEN and WERNER, JJ., in result, concur with CULLEN, J., for affirmance of order, with costs.
In second case, BARTLETT, MARTIN and VANN, JJ., concur with CULLEN, J., for reversal of judgment and dismissal of complaint; dissenting opinion by PARKER, Ch. J., with which O'BRIEN and WERNER, JJ., concur.
Ordered accordingly. *Page 515